Citation Nr: 1529030	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972, with service in Vietnam.  He died in August 1975.  The appellant claims as the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant provided testimony at a November 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in August 1975 of congestive heart failure, disruption of the mitral valve, and acute bacterial endocarditis.  The appellant's claim was previously denied by the AOJ in January 1995 and she did not appeal at that time.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  The appellant asserts that the Veteran's terminal heart disease may have constituted or included ischemic heart disease/coronary artery disease, and in addition asserts that the Veteran's heart disease may have begun during active service.

Remand is first warranted to obtain potentially relevant VA records.  Records of VA treatment close to the time of the Veteran's death include VA hospital summaries from May 15, 1975, to June 3, 1975, and from July 15, 1975, to July 18, 1975, at the Bay Pines, Florida, VA Medical Center.  However, the underlying records of VA treatment from those time periods are not associated with the claims file.  The records are relevant to the nature and history of the Veteran's terminal heart disease and therefore should be sought for association with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Next, remand is warranted to attempt to obtain service treatment records or confirmation that all available records have been obtained.  At the time of the Veteran's death he had indicated he had been treated for circulatory problems in Vietnam, and that these problems were similar to those which he was experiencing during what turned out to be the months and weeks preceding his death.  It is not clear that all of the Veteran's service treatment records were obtained.  They were originally noted to be associated with his Army Reserve unit and the request for the records was referred to that unit.  Although service entrance and service discharge examinations and a few other records were obtained, records of treatment for circulatory problems in Vietnam, were never obtained, and it appears that efforts to obtain them may have ceased at the time of his death.  The AOJ must contact all necessary sources to obtain the Veteran's complete service treatment records.  See 38 U.S.C.A. § 5103A(a)-(c).

Finally, remand is required to attempt to obtain private treatment records.  The appellant has additionally identified two private hospitals at which the Veteran was treated during the closing weeks of his life, one of which she asserts the Veteran died at after open heart surgery.  In a December 2011 statement, the appellant stated that the Veteran was treated at "AG Holly" shortly before his death, and was transferred to Tampa General Hospital.  In March 2012 the AOJ sent letters to AG Holley State Hospital and Tampa General Hospital seeking the records of treatment from July and August 1975.  In a deferred rating decision dated April 16, 2012, it is noted that a response was received from AG Holley State Hospital, but not from Tampa General Hospital.  However, in an April 2012 letter, the AOJ informed the appellant that no response had been received, and in an August 2013 Statement of the Case the AOJ noted that "we received correspondence that there are no medical records available at these facilities."  Given the inconsistencies of record, another attempt should be made to obtain these records.  See 38 U.S.C.A. § 5103A(a)-(c).
 
Accordingly, the case is REMANDED for the following action:

1. Contact all necessary sources to obtain all available service treatment records.  Shortly before his death, in July 1975, the Veteran wrote that he was treated for circulatory problems during his period of service in Vietnam, at the base facilities at Long Binh, Republic of Sought Vietnam.  He asserted that the circulatory problems he was treated for in Vietnam were similar to those he was experiencing during what turned out be the months and weeks prior to his death in August 1975.  Document for the record all facilities contacted and whether the Veteran's complete service treatment records are associated with the claims file.

2.  Contact all necessary sources to obtain the complete records of treatment (not just the hospital summaries) for periods of VA hospitalization from May 15, 1975, to June 3, 1975, and from July 15, 1975, to July 18, 1975, at the Bay Pines, Florida, VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

3.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include records of the Veteran's private treatment from July and August 1975 at AG Holley State Hospital and Tampa General Hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include whether a medical opinion is warranted, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

